Citation Nr: 0309476	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-00 949	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1954 to 
January 1955.  He died in November 2000.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for Dependency and Indemnity Compensation based on a finding 
that service connection for the cause of the veteran's death 
was not established.  The RO further held that entitlement to 
Dependents' Educational Benefits under Chapter 35 of the 
United States Code was not established.  The appellant 
testified at a hearing held at the RO in May 2002 in 
connection with her appeal.  


FINDINGS OF FACT

1.  The veteran died in November 2000 as the result of 
glioblastoma of the brain of "months'" duration.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with conversion features, 
evaluated as 10 percent disabling from January 1957, and as 
30 percent disabling from September 1998; and for an 
appendectomy and diverticulectomy scar, evaluated as 
noncompensable.

3.  The competent medical evidence of record does not 
establish that glioblastoma of the brain was manifest during 
service or until many years after separation.

4.  A preponderance of the competent medical evidence of 
record is against a finding that any disability of service 
origin caused or substantially hastened the veteran's death.  

5.  The veteran did not die as the result of a service-
connected disability and did not during his lifetime have a 
permanent service-connected disability.  


CONCLUSIONS OF LAW

1.  Glioblastoma of the brain was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).  

3.  The criteria to establish basic eligibility to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
3500 and 3501 (West 1991 and (West 1991 & Supp. 1995). 2002; 
38 C.F.R. 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained the basis for the RO's 
decision.  The December 2001 statement of the case set forth 
the full text of the VCAA regulations.  

In addition, the record shows that in April 2001 the RO sent 
the appellant a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told her that medical records would be obtained if 
she provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help obtain material such as medical records, employment 
records, or records from Federal agencies if she provided 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to the VA were provided.  The appellant did not provide any 
additional information concerning the availability of 
additional records.  The essence of this approach was to 
allocate the responsibility for procuring evidence between 
the appellant and VA such that the VA would make official 
requests for all records for which the appellant provided 
adequate identifying information and executed release 
authorizations.  In the aggregate, the statement of the case, 
the supplemental statement of the case, and the RO letter are 
sufficient to put the appellant on notice of the requirements 
of the law, the evidence needed to support the claim, the 
information she must supply to permit VA assistance in 
developing the claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All medical records identified by the 
veteran during his lifetime in connection with a claim for 
service connection for cancer of the brain were obtained; as 
noted, no additional medical records have been identified by 
the appellant.  In addition, the RO has obtained two VA 
medical opinions to address medical questions arising in this 
appeal.  No additional VA or private evidence that might be 
obtained to substantiate the veteran's claim is identified in 
the record.  It is reasonable to assume that additional 
records relating to examination and treatment for 
glioblastoma may exist, but since the appellant did not 
respond to the RO's request for additional evidence, the 
Board has no means by which to identify or obtain them.  The 
Board is unable to request additional evidence without the 
active cooperation of the appellant and is under no 
obligation to do so.  The VCAA sets forth reciprocal 
obligations of both the claimant and VA, and it is well 
established that the VA duty to assist in the development and 
adjudication of a claim is not a one-way street.  The VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

VA is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his or her claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.  

Factual Background 

The veteran died in November 2000 at the age of 46.  He died 
at home.  The cause of death, as reported on the official 
certificate of death, was glioblastoma of the brain, the 
onset of which had occurred "months" before death.  No 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for anxiety reaction with 
conversion features, rated 10 percent disabling from January 
1957 and as 30 percent disabling from September 1998; and for 
an appendectomy and diverticulectomy scar, rated 
noncompensable.  

The veteran's service medical records contain no reference to 
glioblastoma of the brain.  None was reported on VA 
examinations conducted in May 1957, May 1962, March 1995 or 
October 1998.  

Service medical records do show that in September 1956 the 
veteran received a mild concussion in a parachute jump.  A VA 
rating decision of October 1960 denied service connection for 
residuals of a concussion on the basis that no residuals were 
found on the last examination.  

In February 1999, during his lifetime, the veteran submitted 
a claim for service connection for a malignant brain tumor 
which he claimed was due to a concussion received in a 
parachute jump.  Attached was an attending physician's 
statement which showed a diagnosis of glioblastoma of the 
left temporal lobe.  

The evidence of record includes records from the Baptist 
Memorial Hospital, which show that, in October 1998, the 
veteran underwent a neurologic consultation following an 
episode of transient speech disturbance.  The veteran was 
doing quite well until a recent evening when he had developed 
a profound difficulty with expressive speech function.  The 
symptoms persisted for about 20 minutes and then resolved.  A 
CT scan and MRI scan were suspicious for a neoplasm.  

The appellant filed her claim for VA survivor's benefits in 
December 2000.  In support of the claim, she submitted a 
December 2000 statement from G. A. C. II, M.D., which 
addressed the question of whether anxiety resulting from the 
veteran's anxiety disorder could have been related in any way 
to his brain tumor.  It was unclear when the development of 
the brain tumor began.  Dr. C. stated that he could not 
therefore "rule out beyond a reasonable doubt that the two 
are not in some way related.  It may be unlikely, but not 
completely ruled out."  

In September 2001, a VA physician reviewed the file and 
addressed the question of whether the veteran's anxiety 
disorder contributed to the development of glioblastoma.  The 
examiner stated that it was highly unlikely that chronic 
anxiety disorder could have contributed to the development of 
glioblastoma multiforme.  He was unaware of any literature to 
support the hypothesis that stress could produce this or any 
other kind of brain tumor.  The examiner also indicated that 
it was highly unlikely that the veteran had the brain tumor 
while in service.  The examination report contains the 
following language:

Sometimes a low grade astrocytoma can be 
relatively symptom-free for up to five 
years or so before it undergoes 
transformation into glioblastoma 
multiforme.  Here, however, many more 
years passed by and he never showed any 
focal or global neurological deficits.  
In fact, his prior neuropsychological 
testing showed cognition to be intact.  I 
am unaware of any precedent in which 
glioblastoma multiforme has been shown to 
exist and cause anxiety for a period of 
over 40 years without other signs.  

In support of her claim, the appellant submitted photocopies 
of research material obtained over the internet pertaining to 
post concussion syndrome and glioblastoma multiforme.

At her May 2002 hearing at the RO, the appellant testified 
that she had been aware of the veteran's symptoms since 1965.  
She expressed the believe that the tumor may have been 
present for many years, as evidenced by the fact that the 
symptoms caused by the tumor were similar to those recognized 
in the VA rating schedule as symptoms of anxiety disorder, 
including concentration problems, memory problems, and mood 
swings, all of which the veteran had had for many years.  

A VA medical opinion dated in May 2002 addressed the question 
of whether a concussion in 1956 could have caused a 
glioblastoma multiforme brain tumor.  The examiner stated 
that he was unaware of scientific literature linking the 
development of glioblastoma multiforme to mild head trauma, 
especially with a delay in its manifestation by four decades.  
He stated that there can be a genetic disposition and that 
brain tumor cells are known to develop chromosomal 
abnormalities, but that the cause of glioblastoma was 
basically unknown.  The examiner stated that what is known is 
that, once the brain tumor appears, it is aggressive and 
almost always fatal despite therapy.  He concluded that "[i]t 
is therefore virtually impossible that glioblastoma 
multiforme had its inception in 1956 and lay dormant until 
1998.  

In an August 2002 statement, Dr. C. stated that a direct 
cause between brain injury and brain tumor had never been 
proven but that neurosurgical literature contains 
"insinuating innuendos" that a brain injury, such as a 
concussion, can lead to brain tumor.  The statement contains 
the following passage pertaining to the veteran's individual 
case: 

Certainly, with a previous brain injury, 
it makes sense that there has been damage 
to the brain and the neurons underlying 
there that could set up a predisposition 
for development of brain tumor.  It would 
be impossible to say whether this indeed 
occurred in [the veteran] or not, but 
certainly there is a possibility and it 
is at least likely as not that the 
condition from which he died was related 
to  his original brain injury.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002).  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. 3500 and 3501 (West 1991); 38 C.F.R. 3.807 
(2002).

Discussion.  

The earliest clinical evidence of a brain tumor dates from 
October 1998, when symptoms became apparent and were 
evaluated at the Baptist Memorial Hospital.  The appellant 
seeks to span the 40-year gap between service and the 
ultimate diagnosis of the disorder by advancing the medical 
theory that a defective cell that ultimately became 
glioblastoma could have resulted from the concussion and 
remained dormant since 1956.  She states that the symptoms of 
anxiety disorders and the symptoms of the veteran's brain 
tumor were too much of a coincidence to be overlooked and 
that since the cause of glioblastoma is unknown, all 
possibilities must be considered.

Since the question of whether the glioblastoma was related to 
service is medical in nature, medical evidence is required to 
resolve it.  The medical evidence favorable to the claim 
consists of two statements received from Dr. C.  Dr. C.'s 
findings are contradicted by the opinions of a VA medical 
examiner.  The Court has stated that in evaluating the 
probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical 
authority over another but may not reject medical opinions 
based on its own medical judgment.  Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  

With respect to the question of the relationship of 
glioblastoma to head trauma in service, the Board finds that 
Dr. C.'s opinion has less credibility and is therefore 
entitled to less probative weight than the May 2002 opinion 
by the VA physician.  The opinion by Dr. C. refers vaguely to 
medical literature on the subject of a connection between 
brain injury and brain tumor, but does not cite such 
literature as establishing a likely connection.  Dr. C. 
states only that there are "[allusions]" to such a 
relationship and that in the absence of proof of a direct 
cause, there are "insinuating innuendos" that a concussion 
can lead to a brain tumor.  He cites no specific 
publications.  On the basis of this supposed medical 
authority, he finds that "it makes sense" that damage to the 
veteran's brain "could" set up a disposition for a brain 
tumor, nothing that there was a possibility that this could 
have occurred.  

The Board finds that the vagueness of the discussion of the 
medical literature and the essentially speculative nature of 
the discussion of the damage to the veteran's brain do not 
support Dr. C.'s ultimate conclusion that it was "at least 
likely as not" that the fatal tumor was related to the 
original brain injury.  The statements from the VA physician 
are more explicit in noting the absence of scientific 
literature linking glioblastoma to head trauma and cites 
supporting facts in the record, namely that the head trauma 
in service was mild, that there was a delay in its 
manifestation by four decades, and that glioblastoma is 
aggressive once it appears.  The aggressive nature of the 
veteran's tumor is evident from the fact that he died only 
about two years after the tumor was detected.  The opinion of 
the VA examiner incorporates more of the documented facts 
pertaining to the veteran's individual case and does not veer 
off into remote possibility and speculation.  The 
conservative approach taken by the VA physician based on the 
absence of a known scientific basis for the finding of a 
nexus between the post service tumor and the inservice injury 
has more inherent plausibility than an opinion which asserts 
a positive correlation without providing any medical proof or 
any explanation based on documented medical facts.  The Board 
is constrained to accept the opinion of the VA physician as 
providing the stronger basis for the adjudication of the 
appellant's claim.  

A similar analysis applies with respect to Dr. C.'s earlier 
December 2000 statement regarding the question of whether the 
onset of the tumor could have been related to the veteran's 
service-connected anxiety disorder.  That decision stopped 
short of asserting a positive connection between anxiety 
reaction and the tumor, stating only that it was unlikely but 
could not be completely ruled out, that the two were in some 
way related.  Compelling evidence of the absence of a 
relationship between anxiety reaction and the tumor is found 
in the September 2001 VA opinion, which found it "highly 
unlikely" that anxiety reaction with conversion features 
contributed to the development of glioblastoma.  

The September 2001 medical opinion is relevant to 
consideration of the appellant's own medical theory to the 
effect that the veteran's psychiatric symptoms over the years 
might well have been due to a glioblastoma that had been 
present for many years.  In this respect, it should be noted 
that as a layman, the appellant is qualified to provide 
competent evidence concerning her observations of the 
veteran's symptoms over the years, but that she is not 
qualified to provide competent evidence as to medical matters 
involving diagnosis, etiology or time of onset.  Furthermore, 
the September 2001 VA opinion that a glioblastoma or 
preceding low grade astrocytoma may be relative symptom-free 
for up to five years must be accepted in the absence of a 
contrary opinion.  If accepted, that opinion precludes a 
finding that glioblastoma was the cause of the symptoms 
observed by the appellant since 1965.  

Dependents' Educational Benefits

The basic prerequisite to establish basic eligibility for 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35, is that the veteran have had a permanent and total 
service-connected disability at the date of death or that he 
have died as a result of the service-connected disability.  
38 C.F.R. § 3.807(a).  In this case, the veteran did not have 
a permanent and total service- connected disability at the 
time of his death, and, as decided above, his death may not 
be recognized as service connected.  Accordingly, the 
criteria for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
are not met.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code is denied.  



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

